United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Crestline, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2116
Issued: April 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 28, 2008 appellant filed a timely appeal of the July 3, 2008 nonmerit decision of
the Office of Workers’ Compensation Programs, which denied reconsideration. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d), the Board does not have jurisdiction over the merits of
appellant’s claim.1
ISSUE
The issue is whether the Office properly denied appellant’s June 22, 2008 request for
reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 26, 2006 appellant, then a 43-year-old letter carrier, filed an occupational disease
claim for an injury to her cervical spine that reportedly arose on or about June 21, 2006. She had
1

The Office issued its most recent merit decision on June 5, 2007, which is more than a year prior to the filing of
the instant appeal. As such, the Board does not have jurisdiction over the June 5, 2007 decision.

just recently returned to her regular duties following a February 5, 2000 employment-related
cervical sprain (xxxxxx857).2 Appellant performed her unrestricted letter carrier duties for a full
day on June 21, 2006 and for approximately 6½ hours on June 22, 2006 before stopping work.
She claimed that carrying a mailbag around her neck aggravated her preexisting cervical
condition.3 After further development of the record, the Office denied appellant’s claim by
decision dated September 19, 2006. It found that there was no medical evidence linking her
cervical condition to her June 21 and 22, 2006 employment duties.
By decision dated June 25, 2007, the Branch of Hearings and Review affirmed the
Office’s September 19, 2006 decision.
Appellant requested reconsideration on
November 17, 2007. Along with the request, she resubmitted a May 17, 2007 medical report.
The Office denied reconsideration in a decision dated December 13, 2007; however, it used an
incorrect OWCP claim number, xxxxxx583, on its December 13, 2007 decision. Counsel
brought this error to the Office’s attention on December 25, 2007. Several days later, appellant
submitted an October 9, 2007 cervical magnetic resonance imaging (MRI) scan and a
November 2, 2007 functional capacity evaluation.
On June 22, 2008 counsel filed a second request for reconsideration of the hearing
representative’s June 25, 2007 decision. He commented about the incorrect OWCP claim
number on the Office’s December 13, 2007 decision. Counsel also submitted a copy of a
Dr. Robert M. Hess’ May 15, 2007 medical report, which he had already submitted on two prior
occasions.
In a decision dated July 3, 2008, the Office denied appellant’s request for reconsideration.
LEGAL PRECEDENT
The Office has the discretion to reopen a case for review on the merits.4 Section
10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.5
When an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits.6
2

Effective June 9, 2006, the Office terminated compensation and medical benefits under claim number
xxxxxx857. Appellant also had cervical degenerative disc disease (C5-6); however, the Office had not accepted this
particular condition as being causally related to the February 5, 2000 employment injury.
3

Appellant said she first became aware of her cervical disc disease on December 10, 2001.

4

5 U.S.C. § 8128(a) (2006).

5

20 C.F.R. § 10.606(b)(2) (2008).

6

Id. at § 10.608(b).

2

ANALYSIS
Appellant’s June 22, 2008 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, it did not
advance a relevant legal argument not previously considered by the Office. Therefore, appellant
is not entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(2).7 She also failed to satisfy the third requirement under
section 10.606(b)(2). Appellant did not submit any relevant and pertinent new evidence with her
June 22, 2008 request for reconsideration. The record already included at least two copies of
Dr. Hess’ May 15, 2007 report, which the Office hearing representative discussed at length in his
June 25, 2007 decision. Submitting additional evidence that repeats or duplicates information
already in the record does not constitute a basis for reopening a claim.8 In addition to Dr. Hess’
report, the Office received a recent cervical MRI scan and a functional capacity evaluation.9
Although this latter evidence is new to the record, it does not address the essential issue on
reconsideration, which is whether there is a causal relationship between appellant’s current
cervical condition and her June 21 and 22, 2006 employment duties. As such, the newly
submitted evidence is neither relevant nor pertinent to the issue on reconsideration.
Consequently, appellant is not entitled to a review of the merits of her claim based on the third
requirement under section 10.606(b)(2).10
CONCLUSION
The Board finds that the Office properly denied appellant’s June 22, 2008 request for
reconsideration.

7

20 C.F.R. § 10.606(b)(2)(i) and (ii).

8

James W. Scott, 55 ECAB 606, 608 n.4 (2004).

9

The Board notes that the November 2, 2007 functional capacity evaluation was not prepared by a physician, but
by a physical therapist. See 5 U.S.C. § 8101(2).
10

20 C.F.R. § 10.606(b)(2)(iii).

3

ORDER
IT IS HEREBY ORDERED THAT the July 3, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

